501 S.W.2d 299 (1973)
CARROLL CABLE COMPANY and Willie Gene Johnson, Relators,
v.
Honorable George E. MILLER et al., Respondents.
No. B-4258.
Supreme Court of Texas.
November 7, 1973.
Fulbright, Crooker & Jaworski, Thomas O. Sartwelle and James B. Sales, Houston, for relators.
Kronzer, Abraham & Watkins, Don Riddle, Houston, for respondents.
PER CURIAM.
Relators Carroll Cable Company, et al. have filed a Motion For Leave to File Petition for Writ of Mandamus to command Honorable George E. Miller, Judge of the 113th Judicial District Court of Harris County, Texas, to vacate an order entered pursuant to Rule 167(1)(b), Texas Rules of Civil Procedure, authorizing discovery of liability insurance policies, including the policy limits of such policies.
Relators claim that good cause is not shown as a matter of law since discovery of this information is not calculated to lead to the discovery of evidence; and that need of information to determine settlement and litigation strategy is not good cause.
Leave to File is denied. It is sufficient showing of good cause that an insurance agreement is not available to the moving party and that the information is needed to determine settlement and litigation strategy.